COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-162-CV
  
  
CARMA BORTH                                                                     APPELLANT
  
V.
  
LASALLE BANK NATIONAL                                                       APPELLEE
ASSOCIATION, AS TRUSTEE FOR
STRUCTURED ASSET SECURITIES
CORPORATION STRUCTURED LOAN
TRUST MORTGAGE
  
  
------------
 
FROM COUNTY COURT AT LAW NO. 1 
OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Carma 
Borth is attempting to appeal an adverse judgment for LaSalle Bank National 
Association, as trustee for Structured Asset Securities Corporation Structured 
Loan Trust Mortgage.  Borth’s notice of appeal was due on May 2, 2005, 
but was not filed until May 4, 2005.  See Tex. R. App. P. 26.1.
        On 
May 9, 2005, we notified Borth by letter that her appeal was subject to 
dismissal for want of jurisdiction unless, by May 19, 2005, she filed a response 
showing a reasonable explanation for the late filing of the notice of 
appeal.  See Tex. R. App. P. 
10.5(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  
No response has been filed.  Accordingly, we dismiss the appeal for want of 
jurisdiction.  See Tex. R. 
App. P. 42.3(a); 43.2(f).
   
   
                                                                  PER 
CURIAM
 
 
 
PANEL D:   CAYCE, 
C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: June 30, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.